DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed May 29, 2020 and February 15, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits (with the exception of the foreign language office action with no translation and no statement of relevancy).  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on May 29, 2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0008680 (Muldoon et al.). 
	As to claim 1, Muldoon et al. teach a solvent for an electrolytic battery which includes R1-SO2-NR2-OR3 (R1, R2, R3 being alkanes, alkenes, alkynes, aryls, and their substituted derivatives) (para 0010), specifically N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3).  (As this compound is taught to be used within the electrolyte of a battery to provide a stable solution at high voltage, wherein it can be used with other solvents (para 0012, 0022), it constitutes an additive as claimed barring further specification beyond a formula constituting an additive.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
	As to claim 2, Muldoon et al. teach a solvent for an electrolytic battery which includes R1-SO2-NR2-OR3 (R1, R2, R3 being alkanes, alkenes, alkynes, aryls, and their substituted derivatives) (para 0010), specifically N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3).  Accordingly X is O in Muldoon et al.
	As to claim 3, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3) (note CH3 is an unsubstituted C1 alkyl group).
	As to claim 4, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3) (note CH3 is an unsubstituted C1 alkyl group).
	As to claim 5, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3), which is claimed compound 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al. in view of US 2017/0110715 (Kajimoto et al.). 
	As to claim 6, Muldoon et al. teach a lithium salt (para 0012-0013), a non-aqueous organic solvent (i.e. organic carbonates) (para 0022), along with R1-SO2-NR2-OR3 (R1, R2, R3 being alkanes, alkenes, alkynes, aryls, and their substituted derivatives) (para 0010), specifically N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3).  Muldoon et al. teaches that R1-SO2-NR2-OR3  should be present in an amount to provide stability of the electrolytic solution at voltages greater than 4.0 volts (para 0010).
	Muldoon et al. do not specifically teach that R1-SO2-NR2-OR3  should be added within additive amounts.
	However Kajimoto et al. teach of a battery wherein the electrolytic solution a salt, a solvent including a cyclic carbonate and a chain carbonate, wherein an additive may be added to the electrolyte most preferably up to 10% (due to the cyclic carbonate and chain carbonate being present in preferably 90 vol% or more) to provide desirable functions (enhancing cycle, capacity, input/output characteristics) (para 0083, 0089, 0095-0100).  
The motivation for having an additive in 10 vol % or less (allowing for 90 vol % of the combined chain and cyclic carbonate) is to achieve good cycle characteristics and high temperature preservation characteristics in the battery (para 0095).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having an additive in 10 vol % or less (allowing for 90 vol % of the combined chain and cyclic carbonate) (as taught by Kajimoto et al. and applied to R1-SO2-NR2-OR3 of Muldoon et al.) is to achieve good cycle characteristics and high temperature preservation characteristics in the battery, while allowing other desirable characteristics of an electrolyte to be provided to the electrolyte via the additive (i.e. the stability of in Muldoon et al., which in turn results in good cycle, capacity, and input/output characteristics.)
	As to claim 7, the combination renders this limitation obvious, as Kajimoto et al. renders obvious the additive added in 10 vol % or less (as applied to Muldoon et al.’s R1-SO2-NR2-OR3).  (See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Although the amount is expressed in vol %, since the densities regarding the solvents are similar, vol % would be expected to be roughly similar to weight %, which would yield in at least an overlapping range, thus rendering the claimed range of 0.1-10 wt % obvious.
	As to claim 8, the combination renders this limitation obvious, as Kajimoto et al. renders obvious the additive added in 10 vol % or less (as applied to Muldoon et al.’s R1-SO2-NR2-OR3).  (See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Although the amount is expressed in vol %, since the densities regarding the solvents are similar, vol % would be expected to be roughly similar to weight %, which would yield in at least an overlapping range, thus rendering the claimed range of 0.1-5 wt % obvious.
	As to claim 9, Maldoon et al. teach the inclusion of salts including LiPF6, LiBF4, LiSbF6, LiAsF6, LiClO4, LiCF3SO3, Li(CF3SO2)2N, LiC4F9SO3, and lithium bis(oxalato) borate (LiBOB) (para 0013).
	As to claim 10, the combination renders the limitation obvious, as Kajimoto et al., relied upon to render obvious the solvent/additive amounts renders obvious using a mixed solvent of a chain carbonate and a linear carbonate (para 0095-0096). (See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Kajimoto et al. teaches chain carbonates such as ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate (para 0091) and cyclic carbonates include propylene carbonate and ethylene carbonate (para 0090).
	As to claim 11, the combination renders the limitation obvious, as Kajimoto et al., relied upon to render obvious the solvent/additive amounts renders obvious using a mixed solvent of a chain carbonate and a linear carbonate (para 0095-0096) (mixed solvent). (See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Kajimoto et al. further teaches that the total sum of the chain and cyclic carbonate should be 90 vol% or more, wherein the cyclic carbonate should be in an amount of solvent should be in a 5-50 vol% (para 0095).  This would overlap the claimed range and thus render it obvious.  (A balance of the chain carbonate would be 40-85 vol% of the chain carbonate.  Adjusting for comparisons regarding just the mixed solvent (adjusting the 90% to 100% to only compare the solvents without the addition of an additive) would yield the chain carbonate in a 44-94 vol% (40/90*100% and 85/90*100% for the end points) and the cyclic carbonate in 6-56 vol% (5/90*100% and 50/95*100% for the endpoints).)
	As to claim 12, the electrolyte of claim 6 has been rendered obvious above (see the rejection o claim 6 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, Muldoon et al. teach of a cathode and an anode (para 0024-0026).
	As to claim 13, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024).  Although Muldoon et al. do not specifically set forth that this type of active material has a layered structure, the crystal structure is associated with the active material.  At this point, Kajimoto et al. is relied upon as an evidentiary reference to show that a LiMO2 structure is layered (see para 0024 for a formula that falls in this structure and para 0021 which states that this structure is layered).  
	As to claim 14, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024). This overlaps claimed formula 2 as it generally teaches of a lithium metal oxide and identifies nickel and combinations with materials such as Co, Mn, Al, Cu Fe, Mg, Cr, Zn thereof can be present (para 0024).
	Additionally, Kajimoto et al. can be relied upon to render obvious formula 2 more specifically, by stating a known active lithium composite to be used as an active material is LixCoyNi1-yO2 (x=0 to 1.2, y=0 to 0.9) (para 0036) (overlaps formula 2).  The substitution of one specific active material of the LiMO2 formula, (one where M is Co and Ni), for the generic formula would yield the predictable result of providing an operable active material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute LixCoyNi1-yO2 (x=0 to 1.2, y=0 to 0.9) (specific LiMO2 formula as taught in Kajimoto et al.) for LiMO2 in general (where M could be the combination of Ni and Co, among other combinations, as in Muldoon et al.), as the substitution would yield an operable active material within a battery. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 15, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024). This overlaps claimed formulas 3 and 4 as it generally teaches of a lithium metal oxide and identifies nickel and combinations with materials such as the combination of Co and Al or the combination of Co and Mn can be present (para 0024).
	Additionally, Kajimoto et al. can be relied upon to specifically render obvious chemical formula 4 in a closer manner.  Specifically, Kajimoto et al. teach of a layered lithium nickel manganese cobalt composite oxide (NMC), specifically Li(1+δ)MnxNiyCo((1-x-y-z)MzO2 , where M is Ti, Zr, Nb, Mo, W, Al, Si, Ga, Ge, Sn; and -0.15≤δ≤0.15, 0.1<x≤0.5, 0.6<x+y+z≤1.0, and 0≤z≤0.1 (para 0024-0027) (overlaps formula 4).  The motivation for using a layered NMC material as the positive active material is to have high capacity and excellent safety.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a layered NMC material as the positive active material in order to provide an active material with high capacity and excellent safety.
	As to claim 16, Muldoon et al. teach that the anode active material can be an element that can alloy with lithium, lithium titanate (a transition metal oxide), or carbon (para 0025).
	As to claim 17, Muldoon et al. exemplify that carbon (carbon compound) and materials that can alloy with lithium, such as silicon and its combination with materials such as tin, antimony, bismuth, silver, zinc, aluminum, lead, germanium, and arsenic (silicon compound) (para 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759